541 Pa. 424 (1995)
664 A.2d 84
COMMONWEALTH of Pennsylvania, Respondent,
v.
Rudolph ALBINO, Petitioner.
Supreme Court of Pennsylvania.
August 1, 1995.

ORDER
PER CURIAM.
Prior report: 438 Pa.Super. 562, 652 A.2d 953.
AND NOW, this 1st day of AUGUST, 1995, it is hereby ordered that the Petition for Allowance of Appeal is GRANTED. It is further ordered that the decision of the Superior Court is hereby reversed. Commonwealth v. Banks, 540 Pa. 453, 658 A.2d 752 (1995).
MONTEMURO, J., is sitting by designation.